 In the Matter Of CANTON DROP FORGING & MANUFACTURING COMPANYandUNITED STEELWORKERSOF AMERICA (CIO)Case No. 8-R-1577.-Decided September 15, 1944Messrs. D. W. Raley, C. H. Brauchler, L. H. Bowers, CharlesGreene,F. L. Cavetnder,andG. E. Young,of Canton, Ohio; for the Company.Messrs. I. W. Abel, R. E. Young,andLawrence Larkin,of Canton,Ohio, for the C. I. O.Messrs. J. G. HeinerandR. E. Wilson,of Cleveland, Ohio, for theDie Sinkers.Joseph A. Padway,byMr. Robert A. Wilson,of Washington, D. C.,/1!r.E.Wayne Patterson,of Cleveland, Ohio, andMessrs.WesleyMorris, C. E. Younng,andHoward Ellis,of Canton, Ohio, for theBlacksmiths.Mrs. Catherine W. Goldman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CAST:Upon a petit ion duly filed by United Steelworkers of America(CIO), herein called the C. I. 0., alleging that a. question affectingcommerce had arisen concerning the representation of employees ofCanton Drop Forging & Manufacturing Company, Canton, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Thomas E.Shroyer, Trial Examiner. Said hearing was held at Canton, Ohio,on August 1, 1944. At the hearing the Trial Examiner granted motionsto intervene made by International Die Sinkers Conference, hereincalled the Die Sinkers, and by International Brotherhood of Black-smiths,Drop Forgers and Helpers (AFL), herein called theBlacksmiths.The Company, the C. I. 0., the Die Sinkers, and theBlacksmiths appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Blacksmiths movedthat the petition be dismissed, and the motion was referred to the58 N. L.R B., No. 50. ,277 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard.For reasons hereinafter stated, the motion is hereby denied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the'entire record in the case, the Board, makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCanton Drop Forging & Manufacturing Company, an Ohio corpo-ration, is engaged in the manufacture of steel drop forgings at twoplants in Canton, Ohio.Only Plant 2 is involved in this proceed-ing.During 1943 the Company made purchases exceeding $7,000,000in value, 5 percent of which was shipped from outside the Stateof Ohio.During the same period the Company sold products exceed-ing $10,000,000 in value, 60 percent of which was shipped outside theState of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, 'is a labor organization admitting to mem-bership employees of the Company.International Die Sinkers Conference is a labor organization ad-mitting to membership employees of the Company.-International Brotherhood of Blacksmiths, Drop Forgers and Help-ers, affiliated with 'the American Federation of Labor, is a labor or-ganization admitting- to membership: employees of -the Company. ,III.THEQUESTIONCONOERNING` REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. asthe exclusive bargaining representative of the employees of Plant 2until the C. I. O. has been certified by the Boardin anappropriateunit.'A statement of a Boardagent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit alleged to be appropriate.'1The Blacksmiths contends, in support of its motion to dismiss, that no question con-cerning representation exists since no formal request for recognition was made by theC.I. O. prior to the filing of its petition.We find no merit to the contention. SeeMatterof Crown Zellerbach Corp.,54 N. L. R. B. 25.2 The Field Examiner reported that the C. I. O. submitted 273 authorization cards ;that the names of 237 persons appearing on the cards were listed on the Company's payrollofJuly10, 1944; that there are 659 employees in the unit requested by the C.-I. 0.; CANTON DROP FORGING & MANUFACTURING COMPANY279We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe C. I. 0. contends that the appropriate unit should comprise allemployees of Plant 2 of the Company with the exception of employeesworking on dies or parts of dies,3 guards,4 clerical employees, foremen,and assistantforemen.The Blacksmiths and the Company contendthat employees in the forge department of the plant should not beincluded in the unit.fiThey would also exclude working foremen,hot inspectors, steel expediters, and laboratory employees.For approximately 40 years the Company has engaged in the pro-duction of steel forgings at Plant 1. In 1943 it began operations atPlant 2, which is owned by Defense Plant Corporation, an agency ofthe United-States Government. The two plants produce similar prod-ucts;'but Plant 1' is equipped to produce a greater variety of products,and Plant 2 is' equipped to produce heavier products.The operationsat Plant2 arehoused in four connecting buildings.The forging de-partment, which occupies two of these buildings, includessawing,upsetting, hammer, and trimming operations.Twenty-five percentof the Company's product upon leaving the forging department isshipped without further processing.The forging department, unlikeother departments in Plant 2, is under the supervision of the forgesuperintendent who also has charge of the forging department ofPlant 1.There'is interchange of employees within the forging de-partment of Plant 2 and between the forging departments of Plant 1and Plant 2; there is no interchange of employees between the forgingdepartment and other, departments of Plant 2.The employees in theforging department--are generally higher paid than the employees inthe remainingdepartments.In the forge shop the employees arepaid on an incentivebasis; allother employees are paid on a straightbasis.The working conditions of employees in the forging departmentare moreunfavorable than those of other employees due to the extremeand that the cards were dated as follows:1 in August 1943, 26 in May 1944,183 in June1944,and 27 undated.The Die Sinkers and the Blacksmiths rely upon contracts with the Company to establishestablish their interest in the proceeding.' At the hearingthe C.I.O. amended its petition to exclude these employees who arecurrently represented by the Die Sinkers pursuant to an exclusive bargaining contractdated June 24, 1944.4The guards are armed,uniformed, and militarized.SThe Blacksmiths prefers that a plant-wide unit excluding employees in the forgingdepartment be found appropriate,but requests in the alternative that a separate unit ofemployees in the forging department be established,or that a "Globe"election be conductedamong employees in the forging department.Should the Board find appropriate a plant-wide unit including employees in the forging department,the Blacksmiths noes not desireto participate in the election. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDheat in that department.There are approximately 100 employees inthe forging department of Plant 2, including 16 maintenance menwhose time is devoted exclusively to the forging department.6About75 percent of the persons employed in the forging department of Plant2 were transferred from the forging department of Plant 1 and retaintheir seniority status in Plant 1.For a period of 10 years the Company has bargained with the Black-smiths as the representative of the employees of Plant 1, with theexception of employees engaged in machine and die operations, andwith the Die Sinkers as the representative of employees working ondies and parts of dies.At present it has exclusive bargaining con-tracts with these two organizations for the employees of Plant 1.OnSeptember 16, 1943, it executed a members-only contract with theBlacksmiths for employees in the forging department of Plant 2,and on June 24, 1944, it executed an exclusive bargaining contractwith the Die Sinkers for employees working on dies and parts of diesin Plant 2.The physical separation of the forging department, its separatesupervision, the difference in wages and working conditions of,, itsemployees; and the prior bargaining relations between the Companyand the Blacksmiths, indicate the appropriateness of separate repre-sentation for the employees of the forging department.On the other'hand, their work is an integral part of the Company's productionprocess.Under these circumstances, we are of the opinion that theemployees in the forging department and the remaining employeesof Plant 2 may constitute separate bargaining units or be combinedinto a single unit.Accordingly, we shall defer our determination ofthe appropriate unit.Such determination will depend,'in part, uponthe results of the elections which we shall herein direct.,There remains for consideration the specific composition of thevoting groups.As indicated above, the Company and the Black-smiths would exclude working foremen, hot inspectors, and steelexpediters, whom the C. I. O. would include.- Some of the workingforemen work in the shipping department and some have charge ofparticular furnaces.They have authority to discipline, to transfer,and to make effective recommendations concerning hire and discharge.,Hot inspectors work in the forging department.They give directorders to the crews of workmen and may upon their own initiativeeffectively recommend hire and discharge of employees under theirsupervision.Steel expediters are, in charge of the saw operations ofthe forging department.They are considered full-time supervisors.We are of the opinion that working foremen, hot inspectors, and0 Plant 2 employs 659 workmen,including die sinkers. CANTON DROP FORGING & MANUFACTURING COMPANY281steel expediters fall within our customary definition of supervisory em-ployees; accordingly, we shall exclude them from the voting groups.The Company and the Blacksmiths would also exclude laboratoryemployees; the C. I. 0. takes no position concerning these employees.The laboratory employees are technically trained engineers perform-ing skilled work under the supervision of a chief metallurgist. Inview of the technical nature of their duties, we shall exclude thelaboratory employees.We shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot amongemployees in the following groups, excluding all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Elections herein, sub-ject-to the limitations and additions set forth in the Direction: (1)all employees in the forging department of Plant 2, excluding foremen,assistant foremen, working foremen, hot inspectors, and steel ex-pediters; and (2) all the remaining employees of Plant 2, excludingemployees working on dies or parts of dies, guards, laboratory em-ployees, clerical employees, foremen, assistant foremen, and work-ing foremen.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECT D that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Canton DropForging & Manufacturing Company, Canton, Ohio, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, tinder the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the following groups, who were em-ployed-during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the,polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec- 282DECISIONSOF NATIONALLABOR RELATIONS BOARDtions, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action :(1)All employees in the forging department of Plant 2, excludingforemen, assistant foremen, working foremen, hot inspectors, and steelexpediters, to determine whether they desire to be represented by In-ternational Brotherhood of Blacksmiths, Drop Forgers and Helpers,affiliated with the American Federation of Labor, or by United Steel-workers of America, affiliated with the Congress of Industrial Or-ganizations, for the purposes of collective bargaining, or by neither;(2)All remaining employees of Plant 2, excluding employeesworking on dies or parts of dies, guards, laboratory employees, cleri-cal employees, foremen, assistant foremen, and working foremen, todetermine whether or not they desire to be represented by UnitedSteelworkers of America, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.